This cause was submitted upon the 13th day of June, 1922, and on said date the plaintiffs in error were granted 30 days in which to file brief, defendant in error 30 days thereafter to file answer brief. No briefs have been filed by plaintiffs in error, and no excuse is offered for failure to file the same.
This court, in the case of Sequoyah Club v. Ward, County Treasurer, 71 Oklahoma, 174 P. 747, announced the rule as follows:
"Where plaintiff in error fails to serve and file brief as prescribed by rule 7 of this court (47 Okla. vi, 165 P. vii), no excuse being offered therefor, the judgment of the trial court should be affirmed."
Under the rule announced in the above case, the judgment is affirmed.
KANE JOHNSON, MILLER, KENNAMER, and NICHOLSON, JJ., concur.